FILED
                           NOT FOR PUBLICATION                            OCT 17 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LANEICE WHATLEY-BONNER,                         No. 11-57257

              Plaintiff - Appellant,            D.C. No. 2:10-cv-08027-RSWL-
                                                JCG
  v.

PACIFIC TELESIS GROUP                           MEMORANDUM*
COMPREHENSIVE DISABILITY
BENEFIT PLAN, Erroneously Sued As
AT&T Umbrella Plan 1,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                 J. Spencer Letts, Senior District Judge, Presiding

                      Argued and Submitted October 9, 2013
                              Pasadena, California

Before: PAEZ and HURWITZ, Circuit Judges, and ERICKSON, Chief District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Ralph R. Erickson, Chief District Judge for the U.S.
District Court for the District of North Dakota, sitting by designation.
      LaNeice Whatley-Bonner appeals the district court’s grant of summary

judgment to the Pacific Telesis Group Comprehensive Disability Benefits Plan, which

had denied her long term disability claim. We affirm.

      Before Whatley-Bonner’s injury, the Pacific Telesis Group Comprehensive

Disability Benefits Plan was restated and its name changed to the AT&T West

Disability Benefits Program. The district court properly found that the plan, both

before and after reinstatement, granted discretion to the plan administrator to make

eligibility determinations and in turn to delegate that discretion to a claims

administrator, as it did here.

      Because the claims administrator has discretion, its benefits decision “will not

be disturbed if reasonable.” Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111

(1989). Here, an independent physician and Whatley-Bonner’s treating physician

agreed that her disability did not meet the plan definition of long term disability. The

claims administrator’s denial of Whatley-Bonner’s claim was therefore reasonable.

Id.

      In addressing whether the claims administrator’s determination was reasonable,

the district court is limited to the record before the administrator. Jebian v. Hewlett-

Packard Co. Emp. Benefits Org. Income Prot. Plan, 349 F.3d 1098, 1110 (9th Cir.

2003). The two exhibits that Whatley-Bonner sought to introduce in the district court


                                           2
were each created after the claims administrator rejected her appeal and were therefore

not before the administrator. The district court did not err in excluding them.

      AFFIRMED.




                                          3